EXHIBIT 10(b)

Key Employees’ Deferred Compensation Program of

The Brink’s Company

As Amended and Restated

As of January 1, 2007

PREAMBLE

The Key Employees’ Deferred Compensation Program of The Brink’s Company (the
“Program”), as amended and restated as of January 1, 2007, is a continuation and
improvement of the Program as in effect immediately prior to such date.
Effective January 14, 2000, the Program was amended and restated to reflect the
exchange of .4848 of a share of Pittston Brink’s Group Common Stock for each
outstanding share of Pittston BAX Group Common Stock and .0817 of a share of
Pittston Brink’s Group Common stock for each outstanding share of Pittston
Minerals Group Common Stock. In addition, effective as of January 14, 2000,
participants may defer amounts payable under The Brink’s Company Management
Performance Improvement Plan.

The Program continues to provide an opportunity to certain employees to defer
receipt of (a) all or part of their cash incentive payments awarded under the
Key Employees Incentive Plan of The Brink’s Company; (b) up to 50% of their base
salary; and (c) any or all amounts that are prevented from being deferred as a
matched contribution (and the related matching contribution) under The Brink’s
Company 401(k) Plan (“Savings Plan”) as a result of limitations imposed by
Sections 401(a)(17), 401(k)(3), 402(g) and 415 of the Internal Revenue Code of
1986, as amended (the “Code”).

In order to align the interests of participants more closely to the long-term
interests of The Brink’s Company (the “Company”) and its shareholders, effective
June 1, 1995, the Program was amended to provide matching contributions with
respect to certain cash incentive awards and salary deferrals and to provide
that an amount equivalent to matching contributions that are not eligible to be
made under the Savings Plan as a result of limitations imposed by Code
Section 401(m)(2) shall be allocated under this Program.



--------------------------------------------------------------------------------

The Program was again amended and restated effective as of January 19, 1996, to
reflect the redesignation of the Pittston Services Group Common Stock as Brink’s
Group Common Stock and the creation of a new class of common stock designated as
Pittston BAX Group Common Stock.

Effective January 1, 2005, the Program was amended to comply with the provisions
of Code Section 409A and Treasury Regulations issued thereunder. Each provision
and term of the amendment should be interpreted accordingly, but if any
provision or term of such amendment would be prohibited by or be inconsistent
with Code Section 409A or would contribute a material modification to the
Program, then such provision or term shall be deemed to be reformed to comply
with Code Section 409A or be ineffective to the extent it results in a material
modification to the Plan, without affecting the remainder of such amendment. The
amendments apply solely to amounts deferred on and after January 1, 2005, plus
any deferral elections prior to January 1, 2005, for amounts that are not earned
and vested as of such date (plus earnings on such amounts deferred). Amounts
deferred prior to January 1, 2005, that are earned and vested as of December 31,
2004, including any earnings on such amounts credited prior to, and on or after
January 1, 2005, shall remain subject to the terms of the Program as in effect
prior to January 1, 2005.

Effective January 1, 2007, the Program was amended to change the crediting date
for Salary, Supplemental Savings, and Key Employee Incentive Program (KEIP)
deferrals and related matching contributions, as well as for Management
Performance Incentive Plan (MPIP) deferrals under the Program. The Program was
also amended to remove provisions relating to minimum distributions attributable
to deferrals elected for services rendered on or after January 1, 2007.

 

2



--------------------------------------------------------------------------------

The Program is an unfunded plan maintained primarily for the purpose of
providing deferred compensation for a select group of management or highly
compensated employees, within the meaning of Section 201(2) of the Employee
Retirement Income Security Act of 1974, as amended.

ARTICLE I

Definitions

Wherever used in the Program, the following terms shall have the meanings
indicated:

BAX Exchange Ratio: The ratio whereby .4848 of a share of Brink’s Stock will be
exchanged for each outstanding share of BAX Stock on the Exchange Date.

BAX Stock: Pittston BAX Group Common Stock, par value $1.00 per share.

BAX Unit: The equivalent of one share of BAX Stock credited to an Employee’s
Incentive Account.

Board: The Board of Directors of the Company.

Brink’s Stock: The Brink’s Group Common Stock, par value $1.00 per share.

Brink’s Unit: The equivalent of one share of Brink’s Stock credited to an
Employee’s Incentive Account.

Change in Control: A Change in Control shall be deemed to occur (a) upon the
approval of the shareholders of the Company (or if such approval is not
required, the approval of the Board) of (i) any consolidation or merger of the
Company in which the Company is not the continuing or surviving corporation or
pursuant to which the shares of Brink’s Stock would be converted into cash,

 

3



--------------------------------------------------------------------------------

securities or other property other than a consolidation or merger in which
holders of the total voting power in the election of directors of the Company of
Brink’s Stock outstanding (exclusive of shares held by the Company’s affiliates)
(the “Total Voting Power”) immediately prior to the consolidation or merger will
have the same proportionate ownership of the total voting power in the election
of directors of the surviving corporation immediately after the consolidation or
merger, or (ii) any sale, leases, exchange or other transfer (in one transaction
or a series of transactions) of all or substantially all the assets of the
Company, (b) when any “person” (as defined in Section 13(d) of the Securities
Exchange Act of 1934, as amended (the “Act”) other than the Company, its
affiliates or an employee benefit plan or trust maintained by the Company or its
affiliates, shall become the “beneficial owner” (as defined in Rule 13d-3 under
the Act), directly or indirectly, of more than 20% of the Total Voting Power, or
(c) it at any time during a period of two consecutive years, individuals who at
the beginning of such period constituted the Board shall cease for any reason to
constitute at least a majority thereof, unless the election by the Company’s
shareholders of each new director during such two-year period was approved by a
vote of at least two-thirds of the directors then still in office who were
directors at the beginning of such two-year period.

Code: The Internal Revenue Code of 1986, as amended from time to time.

Committee: The Compensation and Benefits Committee of the Board, which shall
consist of members of the Board of Directors who qualify as “nonemployee
directors” as described in Rule 16b-3(b)(3)(i) promulgated under the Securities
Exchange Act of 1934, as amended.

Company: The Brink’s Company.

 

4



--------------------------------------------------------------------------------

Employee: Any resident of the United States of America who is in the employ of
the Company or a Subsidiary whose principal place of business is located in the
United States of America or any other individual designated by the Committee.

Exchange: The exchange of Brink’s Stock for outstanding shares of BAX Stock and
Minerals Stock as of the Exchange Date.

Exchange Date: January 14, 2000, the date as of which the Exchange occurred.

Foreign Subsidiary: Any corporation that is not incorporated in the United
States of America more than 80% of the outstanding voting stock of which is
owned by the Company, by the Company and one or more Subsidiaries and/or Foreign
Subsidiaries or by one or more Subsidiaries and/or Foreign Subsidiaries.

Incentive Account: The account maintained by the Company for an Employee to
document the amounts deferred under the Program by such Employee and any other
amounts credited hereunder and the Units into which such amounts shall be
converted. Effective January 1, 2005, the Company shall maintain a Pre-2005
Incentive Account and a Post-2004 Incentive Account for each Employee
participating in the Program. An Employee’s Pre-2005 Incentive Account shall
document the amounts deferred under the Program by the Employee and any other
amounts credited hereunder which are earned and vested prior to January 1, 2005.
An Employee’s Post-2004 Incentive Account shall document the amounts deferred
under the Program by the Employee and any other amounts credited hereunder on
and after January 1, 2005, plus any amounts deferred or credited prior to
January 1, 2005, which are not earned or vested as of December 31, 2004.

Minerals Exchange Ratio: The ratio whereby .0817 of a share of Brink’s Stock
will be exchanged for each outstanding share of Minerals Stock on the Exchange
Date.

 

5



--------------------------------------------------------------------------------

Minerals Stock: Pittston Minerals Group Common Stock, par value $1.00 per share.

Minerals Unit: The equivalent of one share of Minerals Stock credited to an
Employee’s Incentive Account.

Program: This Key Employees’ Deferred Compensation Program of The Brink’s
Company, as in effect from time to time.

Redesignation: The redesignation of Services Stock as Brink’s Stock and the
creation and distribution of BAX Stock as of January 19, 1996.

Salary: The base salary paid to an Employee by the Company, a Subsidiary or a
Foreign Subsidiary for personal services determined prior to reduction for any
contribution made on a salary reduction basis.

Shares: On and after January 19, 1996, and prior to the Exchange Date, Brink’s
Stock, BAX Stock or Minerals Stock, as the case may be and on and after the
Exchange Date, Brink’s Stock.

Services Stock: Pittston Services Group Common Stock, par value $1.00 per share.

Subsidiary: Any corporation incorporated in the United States of America more
than 80% of the outstanding voting stock of which is owned by the Company, by
the Company and one or more Subsidiaries or by one or more Subsidiaries.

Unit: On and after January 19, 1996, and prior to the Exchange Date, a Brink’s
Unit, BAX Unit or Minerals Unit, as the case may be and on and after the
Exchange Date, a Brink’s Unit.

Year: (a) With respect to the benefits provided pursuant to Articles III and VI,
the calendar year, and (b) with respect to the benefits provided pursuant to
Articles IV and V, the six-month period from July 1, 1994, through December 31,
1994, and thereafter, the calendar year; provided, however that if a newly-hired
Employee becomes eligible to participate in the benefits provided pursuant

 

6



--------------------------------------------------------------------------------

to Articles IV and/or V, on a day other than the first day of the Year, the Year
for purposes of Articles IV and V shall be the portion of the calendar year
during which the Employee is first eligible to participate in the benefits
provided thereunder.

ARTICLE II

Administration

The Committee is authorized to construe the provisions of the Program and to
make all determinations in connection with the administration of the Program
including, but not limited to, the Employees who are eligible to participate in
the benefits provided under Articles III or IV. All such determinations made by
the Committee shall be final, conclusive and binding on all parties, including
Employees participating in the Program. All authority of the Committee provided
for in, or pursuant to, this Program may also be exercised by the Board. In the
event of any conflict or inconsistency between determinations, orders,
resolutions or other actions of the Committee and the Board taken in connection
with this Program, the actions of the Board shall control.

ARTICLE III

Deferral of Cash Incentive Payments

SECTION 1. Definitions. Whenever used in this Article III, the following terms
shall have the meanings indicated:

Cash Incentive Payment: A cash incentive payment awarded to an Employee for any
Year under the Incentive Plan. Notwithstanding anything contained herein to the
contrary, effective April 1, 2003, any compensation, bonuses, or incentive

 

7



--------------------------------------------------------------------------------

payments approved by the Compensation Committee of The Brink’s Company payable
pursuant to The Brink’s Company Management Performance Improvement Plan, and any
special recognition bonus payable to any highly compensated employees, shall be
excluded for purposes of defining or determining the Cash Incentive Payment for
which a Participant may make an elective deferral, and for which employer
contributions are made, pursuant to the terms of this Plan.

Incentive Plan: The Key Employees Incentive Plan of The Brink’s Company, as in
effect from time to time or any successor thereto.

Matching Incentive Contributions: Matching contributions allocated to an
Employee’s Incentive Account pursuant to Section 4 of this Article III.

SECTION 2. Eligibility. The Committee shall designate the key management,
professional or technical Employees who may defer all or part of their Cash
Incentive Payments for any Year pursuant to this Article III.

An Employee designated to participate in this portion of the Program pursuant to
the preceding paragraph shall be eligible to receive a Matching Incentive
Contribution for a Year if (a) his or her Salary (on an annualized basis) as of
the preceding December 31 is at least equal to $160,000 (as adjusted for Years
after 1999 to reflect the limitation in effect under Code Section 401(a)(17) for
the Year in which the Employee’s election to participate is filed) or (b) he or
she is so designated by the Committee. Notwithstanding the foregoing, a newly
hired Employee will be eligible to receive a Matching Incentive Contribution for
his or her initial Year of employment if his or her Salary (on an annualized
basis) in effect on his or her first day of employment with the Company or a
Subsidiary will exceed the threshold amount determined pursuant to Code
Section 401(a)(17) for his or her initial calendar year of employment.

 

8



--------------------------------------------------------------------------------

SECTION 3. Deferral of Cash Incentive Payments. Each Employee whom the Committee
has selected to be eligible to defer a Cash Incentive Payment for any Year
pursuant to this Article III may make an election to defer all or part (in
multiples of 10%) of any Cash Incentive Payment which may be made to him or her
for such Year. Such Employee’s election for any Year shall be made prior to
January 1 of such Year; provided, however, that with respect to the 1995 Year,
an Employee who is eligible to receive a Matching Incentive Contribution
pursuant to Section 2 of this Article III may make such election at any time
prior to June 1, 1995, for Cash Incentive Payments paid for 1995 if he or she
(a) has not previously made a deferral election for 1995 or (b) wishes to
increase the percentage of his Cash Incentive Payment to be deferred. An
Incentive Account (which may be the same Incentive Account established pursuant
to Articles IV, V and/or VI) shall be established for each Employee making such
election and Units in respect of such deferred payment shall be credited to such
Incentive Account as provided in Section 6 below.

SECTION 4. Matching Incentive Contributions. Effective for the 1995 Year, each
Employee who is eligible to receive Matching Incentive Contributions pursuant to
Section 2 of this Article III shall have a Matching Incentive Contribution
allocated to his or her Incentive Account. Such Matching Incentive Contribution
shall be equal to the amount of his or her Cash Incentive Payment that he or she
has elected to defer but not in excess of 10% of his or her Cash Incentive
Payment. The dollar amount of each Employee’s Matching Incentive Contributions
shall be credited to his or her Incentive Account and Units in respect of such
amounts shall be credited to such Incentive Account as provided in Section 6
below.

 

9



--------------------------------------------------------------------------------

SECTION 5. Irrevocability of Election. Except as provided in Section 3 of this
Article III, an election to defer Cash Incentive Payments under the Program for
any Year shall be irrevocable after the first day of such Year.

SECTION 6. Conversion of New Deferrals and Matching Incentive Contributions to
Brink’s Units. For Years after 1999 and through 2006, the amount of an
Employee’s deferred Cash Incentive Payment (and related Matching Incentive
Contributions) for any Year shall be converted to Brink’s Units and shall be
credited to such Employee’s Incentive Account as of the January 1 next following
the Year in respect of which the Cash Incentive Payment was made. The number
(computed to the second decimal place) of Units so credited shall be determined
by dividing the aggregate amount of the deferred Cash Incentive Payment and
related Matching Incentive Contributions credited to the Employee’s Incentive
Account for such Year by the average of the high and low per share quoted sale
prices of Brink’s Stock as reported on the New York Stock Exchange Composite
Transaction Tape on each trading day during the month of December of the Year
immediately prior to the crediting of Units.

For Cash Incentive Payments paid in Years after 2007, the amount of an
Employee’s deferred Cash Incentive Payment (and related Matching Incentive
Contributions) for any Year shall be converted to Brink’s Units and shall be
credited to such Employee’s Incentive Account as of the first business day of
the month in which the Cash Incentive Payment was made. The number (computed to
the second decimal place) of Units so credited shall be determined by dividing
the aggregate amount of the deferred Cash Incentive Payment and related Matching
Incentive Contributions credited to the Employee’s Incentive Account for such
Year by the average of the high and low per share reported sale prices of
Brink’s Stock as reported on the New York Stock Exchange Composite Transaction
Tape on each trading day during the calendar month immediately preceding the
date the deferred Cash Incentive Payment is credited.

 

10



--------------------------------------------------------------------------------

SECTION 7. Conversion of Existing Incentive Accounts to Brink’s Units. As of the
Exchange Date, all BAX Units and Minerals Units in an Employee’s Incentive
Account attributable to Cash Incentive Payments (and related Matching Incentive
Contributions) shall be converted into Brink’s Units by multiplying the number
of BAX Units and Minerals Units in the Employee’s Incentive Account by the BAX
Exchange Ratio or the Minerals Exchange Ratio, respectively.

SECTION 8. Adjustments. The Committee shall determine such equitable adjustments
in the Units credited to each Incentive Account as may be appropriate to reflect
any stock split, stock dividend, recapitalization, merger, consolidation,
reorganization, combination, or exchange of shares, split-up, split-off,
spin-off, liquidation or other similar change in capitalization or any
distribution to common shareholders other than cash dividends.

SECTION 9. Dividends and Distributions. Whenever a cash dividend or any other
distribution is paid with respect to shares of Brink’s Stock, the Incentive
Account of each Employee will be credited with an additional number of Brink’s
Units, equal to the number of shares of Brink’s Stock including fractional
shares (computed to the second decimal place), that could have been purchased
had such dividend or other distribution been paid to the Incentive Account on
the payment date for such dividend or distribution based on the number of shares
represented by Units in such Incentive Account as of such date and assuming the
amount of such dividend or value of such distribution had been used to acquire
additional Brink’s Units. Such additional Brink’s Units shall be deemed to be
purchased at the average of the high and low per share quoted sale prices of
Brink’s Stock, as reported on the New York Stock Exchange Composite Transaction
Tape on the payment date for the dividend or other distribution. The value of
any distribution in property will be determined by the Committee.

 

11



--------------------------------------------------------------------------------

SECTION 10. Allocation of Units as of July 1, 1994. As of July 1, 1994, the
number of Units credited to an Employee’s Incentive Account shall be equal to
the number of Units credited to his Incentive Account as of June 30, 1994, under
the Key Employees Deferred Payment Program of The Brink’s Company.

SECTION 11. Minimum Distribution. Distributions shall be made in accordance with
Article VII; provided, however, that the aggregate value of the Brink’s Stock
and cash distributed to an Employee (and his or her beneficiaries) in respect of
all Units standing to his or her credit in his or her Incentive Account
attributable to deferrals of Cash Incentive Payments otherwise payable in
respect to services rendered prior to January 1, 2007 (including dividends
relating to such Units but not Matching Incentive Contributions) shall not be
less than the aggregate amount of Cash Incentive Payments and dividends
(credited to his or her Incentive Account pursuant to Section 9) in respect of
which such Units were initially so credited. The value of the Brink’s Stock, so
distributed shall be considered equal to the average of the high and low per
share quoted sale prices of Brink’s Stock, as reported on the New York Stock
Exchange Composite Transaction Tape for the last trading day of the month
preceding the month of distribution.

ARTICLE IV

Deferral of Salary

SECTION 1. Definitions. Wherever used in this Article IV, the following term
shall have the meaning indicated:

Matching Salary Contributions: Matching contributions allocated to an Employee’s
Incentive Account pursuant to Section 4 of this Article IV.

 

12



--------------------------------------------------------------------------------

SECTION 2. Eligibility. An Employee may participate in the benefits provided
pursuant to this Article IV for any Year if (a) his or her Salary (on an
annualized basis) as of the preceding December 31 is at least equal to $160,000
(as adjusted for Years after 1999 to reflect the limitation in effect under Code
Section 401(a)(17) for the Year in which the Employee’s election to participate
is filed) or (b) he or she is designated by the Committee as eligible to
participate. Notwithstanding the foregoing, a newly hired Employee will be
eligible to defer a portion of his or her Salary during his or her initial Year
of employment if his or her Salary (on an annualized basis) in effect on his or
her first day of employment with the Company or a Subsidiary will exceed the
threshold amount determined pursuant to Code Section 401(a)(17) for his or her
initial calendar year of employment.

Except as otherwise provided by the Committee, an Employee who is eligible to
defer a portion of his or her Salary shall continue to be so eligible unless his
or her Salary for any Year (on an annualized basis) is less than $150,000, in
which case he or she shall be ineligible to participate in the benefits provided
under this Article IV until his or her Salary again exceeds the threshold amount
determined pursuant to Code Section 401(a)(17) for the Year prior to the Year of
participation.

SECTION 3. Deferral of Salary. Each Employee who is eligible to defer Salary for
any Year pursuant to this Article IV may elect to defer up to 50% (in multiples
of 5%) of his or her Salary for such Year; provided, however, that in the case
of a newly hired Employee who is eligible to participate for his or her initial
Year of employment, only up to 50% of Salary earned after he or she files a
deferral election with the Committee may be deferred. Such Employee’s initial
election hereunder for any Year shall be made prior

 

13



--------------------------------------------------------------------------------

to the first day of such Year or within 30 days after his or her initial date of
employment and with respect to services performed after the date of such
election; provided, however, that with respect to the 1995 Year, an eligible
Employee may make such election at any time prior to June 1, 1995, if he (a) has
not previously made a deferral election under this Article IV for 1995 or
(b) wishes to increase the percentage of his Salary to be deferred for 1995.
Such election under (a) or (b) shall apply only to Salary earned after June 1,
1995. An election to defer Salary shall remain in effect for subsequent Years
unless and until a new election is filed with the Committee by the December 31
preceding the Year for which the new election is to be effective. An Incentive
Account (which may be the same Incentive Account established pursuant to
Articles III, V and/or VI) shall be established for each Employee making such
election and such Incentive Account shall be credited as of the last day of each
month with the dollar amount of deferred Salary for such month pursuant to such
election. Units in respect of such amounts shall be credited to such Incentive
Account as provided in Section 6 below.

SECTION 4. Matching Salary Contributions. Effective June 1, 1995, each Employee
who has deferred a percentage of his Salary for a Year pursuant to Section 2 of
this Article IV shall have Matching Salary Contributions allocated to his or her
Incentive Account. Such Matching Salary Contributions shall be equal to 100% of
the first 10% of his Salary that he or she has elected to defer for the Year
(earned after June 1, 1995, for the 1995 Year). The dollar amount of each
Employee’s Matching Salary Contributions credited to his or her Incentive
Account and Units in respect of such amounts shall be credited to such Incentive
Account as provided in Section 6 below.

 

14



--------------------------------------------------------------------------------

SECTION 5. Irrevocability of Election. Except as provided in Section 3 of this
Article IV, an election to defer Salary under the Program for any Year shall be
irrevocable after the first day of such Year or after 30 days after his or her
initial date of employment, if later.

SECTION 6. Conversion of New Deferrals and Matching Salary Contributions to
Brink’s Units. For Years after 2006, the amount of an Employee’s deferred Salary
(and related Matching Salary Contributions) for any Year shall be converted to
Brink’s Units and shall be credited to such Employee’s Incentive Account as of
the first business day of the month next following the month in which such
Salary was earned. The number (computed to the second decimal place) of Units so
credited shall be determined by dividing the aggregate amount of all such
deferred Salary (and related Matching Salary Contributions) credited to his or
her Incentive Account for such month by the average of the high and low per
share reported sale prices of Brink’s Stock as reported on the New York Stock
Exchange Composite Transaction Tape for each trading day during the calendar
month immediately preceding the crediting of such Units.

Upon the Employee’s termination of employment, any cash amounts not converted
into Units credited to his or her Incentive Account in dollars shall be
converted into Brink’s Units in the manner described in this Section 6 based on
the reported sales prices (including any sale prices determined on a when issued
basis) of Brink’s Stock as reported on the New York Stock Exchange Composite
Transaction Tape for each trading day during the portion of the month preceding
the date of termination.

SECTION 7. Conversion of Existing Incentive Accounts to Brink’s Units. As of the
Exchange Date, all BAX Units and Minerals Units in an Employee’s Incentive
Account attributable to deferred salary (and related Matching Salary
Contributions) shall be converted into Brink’s Units by multiplying the number
of BAX Units and Minerals Units in the Employee’s Incentive Account by the BAX
Exchange Ratio or the Minerals Exchange Ratio, respectively.

 

15



--------------------------------------------------------------------------------

SECTION 8. Adjustments. The Committee shall determine such equitable adjustments
in the Units credited to each Incentive Account as may be appropriate to reflect
any stock split, stock dividend, recapitalization, merger, consolidation,
reorganization, combination, or exchange of shares, split-up, split-off,
spin-off, liquidation or other similar change in capitalization or any
distribution to common shareholders other than cash dividends.

SECTION 9. Dividends and Distributions. Whenever a cash dividend or any other
distribution is paid with respect to shares of Brink’s Stock, the Incentive
Account of each Employee will be credited with an additional number of Brink’s
Units equal to the number of shares of Brink’s Stock, including fractional
shares (computed to the second decimal place), that could have been purchased
had such dividend or other distribution been paid to the Incentive Account on
the payment date for such dividend or distribution based on the number of shares
represented by the Units in such Incentive Account as of such date and assuming
the amount of such dividend or value of such distribution had been used to
acquire additional Brink’s Units. Such additional Brink’s Units shall be deemed
to be purchased at the average of the high and low per share quoted sale prices
of Brink’s Stock, as the case may be, as reported on the New York Stock Exchange
Composite Transaction Tape on the payment date for the dividend or other
distribution. The value of any distribution in property will be determined by
the Committee.

SECTION 10. Minimum Distribution. Distributions shall be made in accordance with
Article VII; provided, however, the aggregate value of the Brink’s Stock and
cash distributed to an Employee (and his or her beneficiaries) in respect of all
Units standing to his or her credit in his or her Incentive Account attributable
to the deferral of Salary otherwise payable for services rendered prior

 

16



--------------------------------------------------------------------------------

to January 1, 2007 (including dividends relating to such Units but not Matching
Salary Contributions) shall not be less than the aggregate amount of Salary and
dividends in respect of which Units were initially so credited. The value of the
Brink’s Stock so distributed shall be considered equal to the average of the
high and low per share quoted sale prices of Brink’s Stock, as reported on the
New York Stock Exchange Composite Transaction Tape for the last trading day of
the month preceding the month of distribution.

ARTICLE V

Supplemental Savings Plan

SECTION 1. Definitions. Whenever used in this Article V, the following terms
shall have the meanings indicated:

Compensation: The regular wages received during any pay period by an Employee
while a participant in the Savings Plan for services rendered to the Company or
any Subsidiary that participates in the Savings Plan, including any commissions
or bonuses, but excluding any overtime or premium pay, living or other expense
allowances, or contributions by the Company or such Subsidiaries to any plan of
deferred compensation, and determined without regard to the application of any
salary reduction election under the Savings Plan. Bonuses paid pursuant to the
Incentive Plan shall be considered received in the Year in which they are
payable whether or not such bonus is deferred pursuant to Article III hereof.

Incentive Plan: The Key Employees Incentive Plan of The Brink’s Company, as in
effect from time to time or any successor thereto.

 

17



--------------------------------------------------------------------------------

Matching Contributions: Amounts allocated to an Employee’s Incentive Account
pursuant to Section 4 of this Article V.

Savings Plan: The Brink’s Company 401(k) Plan, as in effect from time to time.

SECTION 2. Eligibility. An Employee may participate in the benefits provided
pursuant to this Article V for any Year if his or her Salary (on an annualized
basis) as of the preceding December 31 is at least equal to $160,000 (as
adjusted for Years after 1999 to reflect the limitation in effect under Code
Section 401(a)(17) for the Year in which the Employee’s election to participate
is filed). Notwithstanding the foregoing, a newly hired Employee is eligible to
participate in the benefits provided pursuant to this Article V if his or her
Salary (on an annualized basis) in effect on his or her first day of employment
with the Company or a Subsidiary will exceed the threshold amount determined
pursuant to Code Section 401(a)(17) for his or her initial calendar year of
employment.

Except as otherwise provided by the Committee, an Employee who is eligible to
participate in the benefits provided pursuant to this Article V shall continue
to be so eligible unless his or her Salary for any Year is less than $150,000,
in which case he or she shall be ineligible to participate in the benefits
provided under this Article V until his or her Salary again exceeds the
threshold amount determined pursuant to Code Section 401(a)(17) for the Year
prior to the Year of participation.

SECTION 3. Deferral of Compensation. Effective July 1, 1994, each Employee who
is not permitted to defer the maximum percentage of his or her Compensation that
may be contributed as a matched contribution under the Savings Plan for any Year
as a result of limitations imposed by Sections 401(a)(17), 401(k)(3), 402(g)
and/or 415 of the Code may elect to defer all or part of the excess of (a) such
maximum percentage (five percent for 1994) of his or her Compensation for the
calendar year (without regard to

 

18



--------------------------------------------------------------------------------

any limitation on such amount imposed by Code Section 401(a)(17)) over (b) the
amount actually contributed on his or her behalf under the Savings Plan for such
calendar year as a matched contribution; provided, however, that with respect to
the 1994 Year, only Compensation paid after July 1, 1994, may be deferred. In
order to be permitted to defer any portion of his or her Compensation pursuant
to this Section 3 of Article V, the Employee must elect to defer the maximum
amount permitted as a matched contribution for the calendar year under the
Savings Plan. Such Employee’s initial election hereunder for any Year shall be
made prior to the first day of such Year or within 30 days after his or her
initial date of employment and with respect to services performed after the date
of such election. Such election shall remain in effect for subsequent Years
unless and until a new election is filed with the Committee by the December 31
preceding the Year for which the new election is to be effective. An Incentive
Account (which may be the same Incentive Account established pursuant to
Article III, IV and/or VI) shall be established for each Employee making such
election and such Incentive Account shall be credited as of the last day of each
month with the dollar amount of the Compensation deferred for such month
pursuant to such election; provided, however, that in the event an Employee is
not permitted to defer the maximum percentage of his or her Compensation that
may be contributed as a matched contribution under the Savings Plan for any year
as a result of the limitation imposed by Code Section 401(k)(3), such excess
contribution shall be distributed to the Employee, his Compensation paid after
the date of the distribution shall be reduced by that amount and such amount
shall be allocated to his Incentive Account as of the January 1 next following
the Year for which the excess contribution was made under the Savings Plan.
Units in respect of such amounts shall be credited to such Incentive Account as
provided in Section 6 below.

 

19



--------------------------------------------------------------------------------

SECTION 4. Matching Contributions. Each Employee who elects to defer a portion
of his or her Compensation for a Year pursuant to Section 3 of this Article V
shall have a Matching Contribution allocated to his or her Incentive Account
equal to the rate of matching contributions in effect for such Employee under
the Savings Plan for such Year multiplied by the amount elected to be deferred
pursuant to Section 3 above for each month in such Year. The dollar amount of
each Employee’s Matching Contribution for each month shall be credited to his or
her Incentive Account pursuant to Section 6 below.

Subject to the approval of the shareholders of the Company at the 1995 annual
meeting, if an Employee is participating in this portion of the Program pursuant
to Section 2 of this Article V and his or her matching contribution under the
Savings Plan for 1994 or any later year will be reduced as a result of the
nondiscrimination test contained in Code Section 401(m)(2), (a) to the extent
such matching contribution is forfeitable, it shall be forfeited and that amount
shall be allocated to his or her Incentive Account as a Matching Contribution or
(b) to the extent such matching contribution is not forfeitable, it shall be
distributed to the Employee, his Compensation paid after the date of the
distribution shall be reduced by that amount and such amount shall be allocated
to his or her Incentive Account as a Matching Contribution. The dollar amount of
such Matching Contribution shall be allocated to each Employee’s Incentive
Account as of the January 1 next following the Year for which the matching
contribution was made under the Savings Plan. Units in respect of such
contribution shall be credited to the Employee’s Incentive Account as provided
in Section 7 below.

SECTION 5. Irrevocability of Election. An election to defer amounts under the
Program for any Year shall be irrevocable after the first day of such Year or
after the date on which he or she is first eligible to participate in the
Savings Plan, if later.

 

20



--------------------------------------------------------------------------------

SECTION 6. Conversion of New Deferrals and Matching Contributions to Brink’s
Units. The amount of an Employee’s deferred Compensation and Matching
Contributions for any Year shall be converted to Brink’s Units and shall be
credited to such Employee’s Incentive Account as of the first business day of
the month next following the month in which such Compensation was earned or for
which the Matching Contribution was made. The number (computed to the second
decimal place) of Units so credited shall be determined by dividing the
aggregate amount of all such amounts credited to the Employee’s Incentive
Account for such month attributable to (a) the deferral of amounts awarded under
the Incentive Plan (including related Matching Contributions) by the average of
the high and low per share reported sale prices of Brink’s Stock, as reported on
the New York Stock Exchange Composite Transaction Tape on each trading day
during the calendar month immediately preceding the crediting of such Units,
(b) Compensation and Matching Contributions allocated to the Employee’s
Incentive Account as a result of failing to satisfy the tests included in Code
Sections 401(k)(3) or 401(m)(2) under the Savings Plan, by the average of the
high and low per share reported sales prices of Brink’s Stock, as reported on
the New York Stock Exchange Composite Transaction Tape on each trading day
during the calendar month immediately preceding the month in which such Units
are credited to the Employee’s Incentive Account (which shall be the first
business day of the month following the date that the Company has been notified
of the failure to satisfy such tests) and (c) the deferral of all other
Compensation (including related Matching Contributions) by the average of the
high and low per share reported sale prices of Brink’s Stock as reported on the
New York Stock Exchange Composite Transaction Tape (i) on each trading day
during the period commencing on the first business day of the month after the
Employee’s salary (as such term is defined in the Savings Plan) equals the
maximum amount of considered compensation for such Year pursuant to Code Section
401(a)(17) and

 

21



--------------------------------------------------------------------------------

ending the last business day of such month and each month thereafter until
December 31 or (ii) in the event the Employee’s salary equals the maximum amount
of considered compensation in December, on the first trading day in the
following January.

Upon the Employee’s termination of employment, any cash amounts not converted
into Units credited to his or her Incentive Account in dollars shall be
converted into Brink’s Units in the manner described in this Section 6 based on
the reported sale prices (including any sale prices determined on a when issued
basis) of Brink’s Stock, as reported on the New York Stock Exchange Composite
Transaction Tape for each trading day during the portion of the month preceding
the date of termination.

SECTION 7. Conversion of Existing Incentive Accounts to Brink’s Units. As of the
Exchange Date, all BAX Units and Minerals Units in an Employee’s Incentive
Account attributable to Compensation deferred pursuant to this Article V (and
related Matching Contributions) shall be converted into Brink’s Units by
multiplying the number of such BAX Units and Minerals Units in the Employee’s
Incentive Account by the BAX Exchange Ratio or the Minerals Exchange Ratio,
respectively.

SECTION 8. Adjustments. The Committee shall determine such equitable adjustments
in the Units credited to each Incentive Account as may be appropriate to reflect
any stock split, stock dividend, recapitalization, merger, consolidation,
reorganization, combination, or exchange of shares, split-up, split-off,
spin-off, liquidation or other similar change in capitalization or any
distribution to common shareholders other than cash dividends.

SECTION 9. Dividends and Distributions. Whenever a cash dividend or any other
distribution is paid with respect to shares of Brink’s Stock, the Incentive
Account of each Employee will be credited with an additional number of Brink’s
Units equal to the number of shares of Brink’s Stock, including fractional
shares (computed to the second decimal place), that could have been

 

22



--------------------------------------------------------------------------------

purchased had such dividend or other distribution been paid to the Incentive
Account on the payment date for such dividend or distribution based on the
number of shares represented by the Units in such Incentive Account as of such
date and assuming that the amount of such dividend or value of such distribution
had been used to acquire additional Brink’s Units of the class giving rise to
the dividend or other distribution. Such additional Brink’s Units shall be
deemed to be purchased at the average of the high and low per share quoted sale
prices of Brink’s Stock, as reported on the New York Stock Exchange Composite
Transaction Tape on the payment date for the dividend or other distribution. The
value of any distribution in property will be determined by the Committee.

ARTICLE VI

Deferral of Performance Awards

SECTION 1. Definitions. Whenever used in this Article VI, the following terms
shall have the meanings indicated:

Cash Performance Payment: A cash incentive payment due to an Employee in any
Year under the Management Performance Improvement Plan.

Management Performance Improvement Plan: The Brink’s Company Management
Performance Improvement Plan, as in effect from time to time or any successor
thereto.

Performance Measurement Period: A performance cycle of one or more fiscal Years
of the Company under the Management Performance Improvement Plan.

 

23



--------------------------------------------------------------------------------

SECTION 2. Eligibility. Any Employee who is a participant in the Management
Performance Improvement Plan may elect to defer all or part of his or her Cash
Performance Payment payable under such plan pursuant to this Article VI.

SECTION 3. Deferral of Cash Performance Payments. Each Employee who is eligible
to defer his or her Cash Performance Payment for any Performance Measurement
Period pursuant to this Article VI may make an election to defer all or part (in
multiples of 10%) of any Cash Performance Payment which may be made to him or
her for such Performance Measurement Period. If the Committee determines that a
Cash Performance Payment relating to any Performance Measurement Period is
“performance-based compensation” under Code Section 409A, such Employee’s
election shall be made prior to January 1 of the last Year in the Performance
Measurement Period. If the Committee determines that a Cash Performance Payment
relating to any Performance Measurement Period is not “performance-based
compensation” under Code Section 409A, such Employee’s election shall be made
prior to the beginning of the Performance Measurement Period or by such other
time as the Committee determines will satisfy Code Section 409A and Treasury
Regulations issued thereunder. An Incentive Account (which may be the same
Incentive Account established pursuant to Articles III, IV and/or V) shall be
established for each Employee making such election and Units in respect of such
deferred payment shall be credited to such Incentive Account as provided in
Section 5 below.

SECTION 4. Irrevocability of Election. An election to defer Cash Performance
Payments under the Program for any Performance Measurement Period shall be
irrevocable after the last date for making such an election, as specified in the
second or third sentence of Section 3, above, as applicable.

 

24



--------------------------------------------------------------------------------

SECTION 5. Conversion to Units. The amount of an Employee’s deferred Cash
Performance Payment for any Performance Measurement Period shall be converted to
Brink’s Units and shall be credited to such Employee’s Incentive Account as of
the first business day of the month in which the Cash Performance Payment is
made. The number (computed to the second decimal place) of Brink’s Units so
credited shall be determined by dividing the aggregate amount of the deferred
Cash Performance Payment credited to the Employee’s Incentive Account for such
Performance Measurement Period by the average of the high and low per share
quoted sale prices of Brink’s Stock, as reported on the New York Stock Exchange
Composite Transaction Tape on each trading day during the month preceding the
crediting of Units.

SECTION 6. Adjustments. The Committee shall determine such equitable adjustments
in the Units credited to each Incentive Account as may be appropriate to reflect
any stock split, stock dividend, recapitalization, merger, consolidation,
reorganization, combination, or exchange of shares, split-up, split-off,
spin-off, liquidation or other similar change in capitalization or any
distribution to common shareholders other than cash dividends.

SECTION 7. Dividends and Distributions. Whenever a cash dividend or any other
distribution is paid with respect to shares of Brink’s Stock, the Incentive
Account of each Employee will be credited with an additional number of Brink’s
Units equal to the number of shares of Brink’s Stock, including fractional
shares (computed to the second decimal place), that could have been purchased
had such dividend or other distribution been paid to the Incentive Account on
the payment date for such dividend or distribution based on the number of shares
represented by Units in such Incentive Account as of such date and assuming the
amount of such dividend or value of such distribution had been used to acquire
additional Brink’s Units. Such additional Brink’s Units shall be deemed to be
purchased at the average of the high and low per share quoted sale prices of
Brink’s Stock, as reported on the

 

25



--------------------------------------------------------------------------------

New York Stock Exchange Composite Transaction Tape on the payment date for the
dividend or other distribution. The value of any distribution in property will
be determined by the Committee.

SECTION 8. Minimum Distribution. Distributions shall be made in accordance with
Article VII; provided, however, that the aggregate value of the Brink’s Stock
and cash distributed to an Employee (and his or her beneficiaries) in respect of
all Units standing to his or her credit in his or her Incentive Account
attributable to deferrals of Cash Performance Payments otherwise payable with
respect to Performance Measurement Periods ending prior to January 1, 2007
(including dividends relating to such Units) shall not be less than the
aggregate amount of Cash Performance Payments and dividends (credited to his or
her Incentive Account pursuant to Section 7) in respect of which such Units were
initially so credited. The value of the Brink’s Stock, so distributed shall be
considered equal to the average of the high and low per share quoted sale prices
of Brink’s Stock, as reported on the New York Stock Exchange Composite
Transaction Tape for the last trading day of the month preceding the month of
distribution.

SECTION 9. Effective Date. Notwithstanding anything herein to the contrary, the
provisions of this Article VI providing for the deferral of Cash Performance
Payments shall not become effective until May 5, 2000, and only upon approval of
the Management Performance Improvement Plan by the Company’s shareholders.

ARTICLE VII

Distributions

SECTION 1. Certain Payments on Termination of Employment. Each Employee who has
a Pre-2005 Incentive Account shall receive a distribution in Brink’s Stock in
respect of all Brink’s Units standing to the credit of such Employee’s Pre-2005
Incentive

 

26



--------------------------------------------------------------------------------

Account (other than Units attributable to Matching Incentive Contributions,
Matching Salary Contributions and dividends related thereto), in a single
lump-sum distribution as soon as practicable following his or her termination of
employment; provided, however, that an Employee may elect, at least 12 months
prior to his or her termination of employment to receive distribution of the
Shares represented by the Units credited to his or her Pre-2005 Incentive
Account in equal annual installments (not more than ten) commencing on the first
day of the month next following the date of his or her termination of employment
(whether by death, disability, retirement or otherwise) or as promptly as
practicable thereafter. Such Employee may at any time elect to change the manner
of such payment, provided that any such election is made at least 12 months in
advance of his or her termination of employment.

Each Employee who has a Post-2004 Incentive Account shall receive a distribution
in Brink’s Stock in respect of all Brink’s Units standing to the credit of such
Employee’s Post-2004 Incentive Account (other than Units attributable to
Matching Incentive Contributions, Matching Salary Contributions and dividends
related thereto) in a single-lump sum distribution no earlier than the six-month
anniversary of such Employee’s termination of employment, or as soon as
practicable thereafter. An Employee may elect, at least 12 months prior to his
or her termination of employment, to receive distribution of the Shares
represented by the Units credited to his or her Post-2004 Incentive Account in
equal annual installments (not more than ten) commencing not earlier than the
last day of the month next following the fifth anniversary of the date of his or
her termination of employment (for any reason) or as promptly as practicable
thereafter. Any such election shall become effective on the 12-month anniversary
of the date the election is made.

 

27



--------------------------------------------------------------------------------

The number of shares of Brink’s Stock to be included in each installment payment
shall be determined by multiplying the number of Brink’s Units in the Employee’s
Pre-2005 or Post 2004 Incentive Account, as applicable, as of the first day of
the month preceding the initial installment payment and as of each succeeding
anniversary of such date by a fraction, the numerator or which is one and the
denominator of which is the number of remaining installments (including the
current installment).

Any fractional Units shall be converted to cash based on the average of the high
and low per share quoted sale prices of the Brink’s Stock, as reported on the
New York Stock Exchange Composite Transaction Tape, on the last trading day of
the month preceding the month of distribution and shall be paid in cash.

SECTION 2. Payments Attributable to Matching Incentive Contributions and
Matching Salary Contributions on Termination of Employment. In the event of the
termination of employment of an Employee as a result of (a) death,
(b) retirement after satisfying the requirements for early or normal retirement
under a pension plan sponsored by the Company or a Subsidiary in which the
Employee participated, (c) total and permanent disability (as defined in the
Company’s long-term disability plan) or (d) termination of employment for any
reason within three years following a Change in Control, the Employee shall
receive a distribution of Brink’s Stock in respect of all Brink’s Units standing
to the credit of such Employee’s Pre-2005 and Post-2004 Incentive Accounts
attributable to Matching Incentive Contributions, Matching Salary Contributions
and dividends related thereto in the same manner as provided in Section 1 of
this Article VII for the distribution of other Units standing to the credit of
such Employee’s Pre-2005 and Post-2004 Incentive Accounts.

 

28



--------------------------------------------------------------------------------

In the event of a termination of employment for a reason not described in the
preceding paragraph, the Employee shall forfeit the Units in his or her Pre-2005
and Post-2004 Incentive Account attributable to Matching Incentive
Contributions, Matching Salary Contributions and dividends related thereto for
the Year in which the termination occurs. Such Employee shall be vested in the
remaining Units standing to the credit of such Employee in his or her Pre-2005
and Post-2004 Incentive Accounts attributable to Matching Incentive
Contributions, Matching Salary Contributions and dividends related thereto in
accordance with the following schedule:

 

Months of Participation

   Vested Percentage  

less than 36

   0  

at least 36 but less than 48

   50 %

at least 48 but less than 60

   75 %

60 or more

   100 %

An Employee shall receive credit for one “month of participation” for each
calendar month during which a deferral election is in effect pursuant to
Section 3 of Articles III or IV. Brink’s Stock, in respect of the vested Units
standing to the credit of such Employee attributable to Matching Incentive
Contributions, Matching Salary Contributions and dividends related thereto,
shall be distributed in a single lump sum as soon as practicable following the
third anniversary of his or her termination of employment.

SECTION 3. In-Service Distributions. Solely with respect to an Employee’s
interest in his Pre-2005 Incentive Account, any Employee may make an election,
on or before December 31 of any Year, to receive a distribution in Brink’s Stock
in a lump sum or in not more than ten equal annual installments, on or
commencing as of January 1 of the second following Year (or as promptly as
practicable thereafter), in respect of all Brink’s Units (other than Units
attributable to Matching Incentive Contributions, Matching Salary Contributions
and dividends related thereto) standing to his or her credit in such Incentive
Account as of such January 1;

 

29



--------------------------------------------------------------------------------

provided, however, that no such election shall be effective if (a) such Employee
has outstanding at such December 31 an election pursuant to Articles III, IV, V
or VI to defer any amounts hereunder or (b) such Employee’s employment shall
terminate for any reason prior to such January 1. Such election to receive a
distribution or distributions shall be irrevocable, except that it may be
revoked, and a new election may be made, at any time prior to such December 31.
The number of shares of Brink’s Stock (and the amount of cash representing
fractional Units) to be distributed shall be determined in the same manner as
provided in Section 1 of this Article VII. No in-service distributions are
permitted from an Employee’s Post-2004 Incentive Account.

ARTICLE VIII

Designation of Beneficiary

An Employee may designate in a written election filed with the Committee a
beneficiary or beneficiaries (which may be an entity other than a natural
person) to receive all distributions and payments under the Program after the
Employee’s death. Any such designation may be revoked, and a new election may be
made, at any time and from time to time, by the Employee without the consent of
any beneficiary. If the Employee designates more than one beneficiary, any
distributions and payments to such beneficiaries shall be made in equal
percentages unless the Employee has designated otherwise, in which case the
distributions and payments shall be made in the percentages designated by the
Employee. If no beneficiary has been named by the Employee or no beneficiary
survives the Employee, the remaining Shares (including fractional Shares) in the
Employee’s Incentive Account shall be distributed or paid in a single sum to the
Employee’s estate. In the event of a beneficiary’s death after installment
payments to the

 

30



--------------------------------------------------------------------------------

beneficiary have commenced, the remaining installments will be paid to a
contingent beneficiary, if any, designated by the Employee or, in the absence of
a surviving contingent beneficiary, the remaining Shares (including fractional
Shares) shall be distributed or paid to the primary beneficiary’s estate in a
single distribution. All distributions shall be made in Shares except that
fractional shares shall be paid in cash.

ARTICLE IX

Miscellaneous

SECTION 1. Nontransferability of Benefits. Except as provided in Article VIII,
Units credited to an Incentive Account shall not be transferable by an Employee
or former Employee (or his or her beneficiaries) other than by will or the laws
of descent and distribution or pursuant to a domestic relations order. No
Employee, no person claiming through such Employee, nor any other person shall
have any right or interest under the Program, or in its continuance, in the
payment of any amount or distribution of any Shares under the Program, unless
and until all the provisions of the Program, any determination made by the
Committee thereunder, and any restrictions and limitations on the payment itself
have been fully complied with. Except as provided in this Section 1, no rights
under the Program, contingent or otherwise, shall be transferable, assignable or
subject to any pledge or encumbrance of any nature, nor shall the Company or any
of its Subsidiaries be obligated, except as otherwise required by law, to
recognize or give effect to any such transfer, assignment, pledge or
encumbrance.

SECTION 2. Notices. The Company may require all elections contemplated by the
Program to be made on forms provided by it. All notices, elections and other
communications pursuant to the Program shall be in writing and shall be
effective when received by the Company at the following address:

The Brink’s Company

1801 Bayberry Court

P. O. Box 18100

Richmond, VA 23226-8100

Attention of Vice President — Human Resources

 

31



--------------------------------------------------------------------------------

SECTION 3. Limitation on Rights of Employee. Nothing in this Program shall be
deemed to create, on the part of any Employee, beneficiary or other person,
(a) any interest of any kind in the assets of the Company or (b) any trust or
fiduciary relationship in relation to the Company. The right of an Employee to
receive any Shares shall be no greater than the right of any unsecured general
creditor of the Company.

SECTION 4. No Contract of Employment. The benefits provided under the Program
for an Employee shall be in addition to, and in no way preclude, other forms of
compensation to or in respect of such Employee. However, the selection of any
Employee for participation in the Program shall not give such Employee any right
to be retained in the employ of the Company or any of its Subsidiaries for any
period. The right of the Company and of each such Subsidiary to terminate the
employment of any Employee for any reason or at any time is specifically
reserved.

SECTION 5. Withholding. All distributions pursuant to the Program shall be
subject to withholding in respect of income and other taxes required by law to
be withheld. The Company shall establish appropriate procedures to ensure
payment or withholding of such taxes. Such procedures may include arrangements
for payment or withholding of taxes by retaining Shares otherwise issuable in
accordance with the provisions of this Program or by accepting already owned
Shares, and by applying the fair market value of such Shares to the withholding
taxes payable.

 

32



--------------------------------------------------------------------------------

SECTION 6. Term, Amendment and Termination.

(a) This Program shall terminate on May 4, 2010, unless the Company’s
shareholders approve its extension.

(b) The Committee may from time to time amend any of the provisions of the
Program, or may at any time terminate the Program. No amendment or termination
shall adversely affect any Units (or distributions in respect thereof) which
shall theretofore have been credited to any Employee’s Incentive Account. Solely
with respect to an Employee’s Pre-2005 Incentive Account, in conjunction with
the termination of the Program, the Committee may in its discretion determine
whether the value of all Units credited to any or all of the Incentive Accounts
under the Program shall be distributed in Shares as promptly as practicable
after such termination. On the termination of the Program, distributions from an
Employee’s Post-2004 Incentive Account shall be made in compliance with Code
Section 409A and Treasury Regulations issued thereunder.

 

33